Case 1:19-cr-00408-MKB Document 136 Filed 09/01/20 Page 1 of 2 PageID #: 928


                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York

SCJ                                              271 Cadman Plaza East
F. #2017R01691                                   Brooklyn, New York 11201



                                                 September 1, 2020

By Fed-Ex

Kevin J. Keating, Esq.                           Susan R. Necheles, Esq.
666 Old Country Road, Suite 900                  Kathleen E. Cassidy, Esq.
Garden City, New York 11530                      Hafetz & Necheles LLP
Attorney for Iskyo Aronov                        10 E. 40th St., 48th Fl.
                                                 New York, NY 10016
Gordon Mehler, Esq.                              Attorneys for Avraham Tarshish
Mehler Law Pllc
747 Third Avenue, 32nd Floor                     Todd D. Greenberg
New York, New York 10017-2803                    Addabbo & Greenberg
Attorney for Michael Konstantinovskiy            118-21 Queens Blvd. Suite 306
                                                 Forest Hills, NY 11375
Alan Futerfas, Esq.                              Attorney for Michael Herskowitz
Ellen Resnick, Esq.
The Law Offices of Alan S. Futerfas
565 Fifth Ave., 7th Floor
New York, NY 10017
Attorneys for Tomer Dafna

              Re:    United States v. Aronov et al.
                     Criminal Docket No. 19-408 (MKB)

Dear Defense Counsel:

              Discovery is being provided to you in accordance with Rule 16 of the Federal
Rules of Criminal Procedure, and pursuant to the protective order entered by the Court on
December 3, 2019. The government will continue to provide discovery on a rolling basis,
and also requests reciprocal discovery from each defendant.

           Enclosed is a flash drive of documents and data, bates-stamped
DOJ0000736936 to DOJ0001085011. Also attached is an index of the enclosed items.
Case 1:19-cr-00408-MKB Document 136 Filed 09/01/20 Page 2 of 2 PageID #: 929




               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact me.

                                                   Very truly yours,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                           By:      /s/
                                                   Shannon C. Jones
                                                   John Vagelatos
                                                   Assistant U.S. Attorneys
                                                   (718) 254-6379 (S. Jones)

Enclosures

cc:    Clerk of the Court (MKB) (by ECF) (without encl.)




                                              2
